Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment received 12/10/2021 has been entered in full. 
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection is made based on the amended subject matter that was not present in the previous office action. The Examiner notes that claim 5 was objected to as disclosing allowable subject matter in the previous office action, however the current amendment while incorporating parts of claim 5 (and also claim 2 which it depended on) did not incorporate the entirety of the limitations of claims 2 and 5 into claim 1 (note that “the voxel values from a local neighborhood that extends in a direction normal to the boundary surface” from claim 2 as well as “summarize the voxel values into the at least one value by calculating a maximum of the collected voxel values” is not present) . Thus the claim as presented is a new limitation and a final rejection is warranted in response to the amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1, 3-9, 11-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kiraly US 2008/0107318 (cited in the IDS) in view of Geiger US 6,181,348 (cited in the IDS). 
Regarding claim 1, Kiraly discloses a computer-implemented image processing device (see paragraph 0008, a computer implemented method for visualizing components of a 3D medical image is provided)

    PNG
    media_image1.png
    243
    337
    media_image1.png
    Greyscale

 comprising: a memory device configured to store computer executable instructions (see paragraph 0008, a program storage device readable by machine)

    PNG
    media_image2.png
    144
    318
    media_image2.png
    Greyscale

; and at least one processor configured to execute the computer executable instructions to cause the computer-implemented image processing device to (see above paragraphs 0008 and 0013): receive data comprising a three-dimensional volumetric diagnostic image organized in voxels (see paragraph 0008 above, the 3D medical image may include a CT image, see also paragraph 0035 where the images contain voxels)


    PNG
    media_image3.png
    156
    315
    media_image3.png
    Greyscale

; segment at least a part of a body cavity in the three-dimensional volumetric diagnostic image and determine at least a part of a boundary surface of the body cavity (see figure 2a and paragraph 0030, step 210 segment a 3D medical image to generate 


    PNG
    media_image4.png
    822
    495
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    160
    329
    media_image5.png
    Greyscale




, wherein the body cavity is at least one of a thoracic cavity, a pelvic cavity, an abdominopelvic cavity, and a combination of the thoracic cavity and the abdominopelvic cavity (see paragraphs 0012 and  0041 which discloses that the visualization is done to see the ribs along with the vertebrae) 

    PNG
    media_image6.png
    89
    316
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    189
    323
    media_image7.png
    Greyscale

 ; determine a surface texture for the boundary surface by projecting image information from a local neighborhood of the boundary surface in the three-dimensional volumetric diagnostic image onto the boundary surface (see step 220 and paragraph 0030 copied above, paragraph 0031 the selection unit receives a distance map as an input and selects and iso-surface from the distance map to generate the surface definition [interpreted as the surface texture], paragraph 0038 a chosen one of the raw iso-surfaces can be used as a direct basis to define a curved MPR reconstruction of the data and a refined iso-surface may be generated that adjusts the properties of the iso-surface such as topological changes  [the chosen iso-surface is interpreted as the local neighborhood, the refining and deformation of the iso-surface is read as projecting image information)

    PNG
    media_image8.png
    115
    317
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    304
    322
    media_image9.png
    Greyscale
  

; and output a visual representation of at least one flat anatomical structure adjacent to the body cavity by applying and visualizing the surface texture on the boundary surface, wherein the at least one flat anatomical structure comprises at least one of one or more ribs, a sternum, one or more vertebrae and a pelvic bone complex 
Kiraly does not explicitly disclose for each boundary surface element of the boundary surface, collect voxel values from a local neighborhood that extends over a region inside the boundary surface and/or over a region outside the boundary surface at the location of a corresponding boundary surface element, and calculate a summarized voxel value for that boundary surface element from the collected voxel values for that boundary surface element such that a plurality of summarized values, defined over the plurality of boundary surface elements forms the surface texture. 
Geiger disclose a method for selective volume visualization via texture mapping (see the title and col. 1 lines 5-8)

    PNG
    media_image10.png
    78
    426
    media_image10.png
    Greyscale

Specifically Geiger teaches for each boundary surface element of the boundary surface, collect voxel values from a local neighborhood that extends over a region inside the boundary surface and/or over a region outside the boundary surface at the location of a corresponding boundary surface element (see col. 4 lines 11-14 a texture image that cover the triangle t is allocated, the texture image is calculated by resampling the data volume along the triangle), and calculate a summarized voxel value for that boundary surface element from the collected voxel values for that boundary 

    PNG
    media_image11.png
    477
    429
    media_image11.png
    Greyscale

As Geiger teaches this is an improvement in that it increases the rendering details and show different features depending on the particular application (see col. 1 lines 42-48).

    PNG
    media_image12.png
    127
    414
    media_image12.png
    Greyscale

Kiraly and Geiger are analogous art because they are from the same field of endeavor of creating texture surfaces. 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use the teaching of Geiger with Kiraly to collect voxel values from a local neighborhood that extends over a region inside the boundary surface and/or over a region outside the boundary surface at the location of a corresponding boundary surface element, and calculate a summarized voxel value for that boundary surface element from the collected voxel values for that boundary surface element such that a plurality of summarized values, defined over the plurality of boundary surface elements forms the surface texture. The motivation would be to increase the rendering details. 
Regarding claim 3, Geiger teaches wherein the local neighborhood is adjacent to the exterior side of the boundary surface element (see figure 3 and col. 4 lines 10-36).
Regarding claim 4, Geiger discloses wherein the local neighborhood corresponds to a predetermined range (col. 4 lines 30-31, nearest 8 voxels).
Regarding claim 5, Geiger discloses summarizing for each boundary surface element the collected voxel values into at least one value such that a plurality of the values forms the surface texture and summarizes voxel values into the at least one 
Regarding claim 6, the processor receives data representative of volumetric image data organized in voxels obtain by imaging an imaged region of a human body using CT (see above figure 2a and paragraph 0035)
[AltContent: connector]Regarding claim 7, Kiraly discloses a model-based volumetric image segmentation method by fitting a model of the volume and/or boundary surface of the

    PNG
    media_image13.png
    227
    314
    media_image13.png
    Greyscale


	Regarding claim 8, Kiraly discloses output the visual representation comprising a static projection view of a 3d model corresponding to the boundary surface (see paragraph 0041).
Regarding claim 9, as discussed Kiraly discloses the limitations of claim 1. 
Kiraly further discloses that an input/output interface can be used (see paragraph 0027).

    PNG
    media_image14.png
    253
    318
    media_image14.png
    Greyscale

	Kiraly does not explicitly disclose that the user interface is to allow the user to manipulate the visual representation dynamically, however it is well known and obvious to allow a user to interface with medical images and manipulate them in ways to focus their attention on areas of interest to which the Examiner declares official notice. The motivation would be to allow a user to deem important information from the images by manipulating them. 
	
Regarding claim 11, Kiraly discloses a planar representation of the body surface (see figure 4).
	Regarding claim 12, Kiraly discloses labeling the voxels based on their distances to the segmented structures (see paragraph 0035).
	Regarding claim 13, Kiraly discloses deforming the visual representation of the at least one flat anatomical structure by non-rigidly deforming the surface texture and the boundary surface (see paragraph 0031).

	Claim 16 is similarly analyzed to claim 1. 
	Claim 17 is similarly analyzed to claim 1. 


Claim10 is rejected under 35 U.S.C. 103 as being unpatentable over Kiraly in view of Geiger and further in view of Qing et al. US 2007/0223795 (hereinafter “Qing”).
Regarding claim 10, as discussed Kiraly discloses the limitations of claim 1.
Kiraly does not explicitly disclose dissecting the boundary surface into two parts which are visualized concurrently, however it is well known in tracing ribs in CT images to do so as shown by Qing (see figure 1). 

    PNG
    media_image15.png
    462
    665
    media_image15.png
    Greyscale

	Kiraly and Qing are analogous art because they are from the same field of endeavor of identifying ribs. 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Kiraly and Qing to dissect the boundary surface into two parts which are visualized concurrently as shown by Qing. 
The motivation would be to allow the user to visualize the ribs from different viewpoints. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN B STREGE/Primary Examiner, Art Unit 2669